Order, Supreme Court, New York County (Charles Ramos, J.), entered July 30,1996, which, to the extent appealed from as limited by plaintiff’s brief, granted defendants’ motion to dismiss the complaint for plaintiff’s failure to comply with a prior order of preclusion, unanimously affirmed, with costs.
The amended notice of motion to dismiss the complaint was valid since it was properly served upon plaintiff shortly after service of the original, which included affirmations and exhibits in support. When plaintiff failed to respond to the discovery demands within the 30 day limit set in the conditional preclusion order, the order became absolute and plaintiff’s submissions in opposition to the motion to dismiss failed to set forth a meritorious cause of action or a reasonable excuse for its failure to comply with the prior order of preclusion (see, Video-Cinema Films v Seaboard Sur. Co., 237 AD2d 135; DiPietro v *374Duhl, 227 AD2d 515). Accordingly, the court properly granted defendants’ motion to dismiss.
We have considered plaintiffs remaining contentions and find them to be without merit. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.